                         Case 19-13770-MAM           Doc 13     Filed 03/29/19   Page 1 of 1
Form CGFCRD3 (12/1/15)

                                United States Bankruptcy Court
                                          Southern District of Florida
                                            www.flsb.uscourts.gov
                                                                                     Case Number: 19−13770−MAM
                                                                                     Chapter: 7

In re:
Eagle Arts Academy, Inc.
aka Eagle Arts Academy Charter School for the Arts
PO Box 1268
Boca Raton, Fl 33429

EIN: 46−2397280




                                            NOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held on April 2, 2019 at 10:00 AM at the following
location:

Flagler Waterview Building
1515 N Flagler Dr Room 801 Courtroom A
West Palm Beach FL 33401

to consider the following:

Emergency Application to Employ Michael Bakst and the law firm of Greenspoon Marder LLP as
Attorney for Trustee Nunc Pro Tunc to March 27, 2019 [Affidavit Attached] Filed by Trustee Michael
R Bakst. (9)

Emergency Application to Employ Soneet R. Kapila CPA and accounting firm of KapilaMukumal as
Accountants [Affidavit Attached] Filed by Trustee Michael R Bakst. (10)


THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party who
fails to properly serve any pleadings or other paper may be denied the opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 3/29/19                                                CLERK OF COURT
                                                              By: Maria Romaguera−Serfaty
                                                              Courtroom Deputy
